DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Frank Occhiuti (Reg No. 35,306) on 10/20/2021.
Claim 6, states “the eyewear retention apparatus of claim wherein”, and has been amended to “the eyewear retention apparatus of claim 1 wherein”.

Allowable Subject Matter
Claims 1-4, 6-10, 12, 13 and 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Although prior art teaches eyewear retention apparatus for use with an eyeglass frame having a pair of temples, each temple having a first extremity configured to attach to a lens holder and a second extremity configured to rest behind an ear of a wearer, prior art fails to simultaneously teach a first fitting and a second fitting, each of the first fitting and the second fitting including: an end region having an opening configured to receive a respective one of the second extremity of the pair of temples; and a tab having a second hole, as claimed in claim 1; first fastener that passes through said first-fitting hole and that also passes through said first-end hole, thereby securing said first end of said flexible strap to said first fitting, and a second fitting that comprises a second-fitting 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

22 October 2021



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872